Citation Nr: 1042956	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-28 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from February 1977 to January 
1985.  There is also a DD Form 214 in the claims file that 
indicates that the Veteran served in the Army National Guard from 
August 1985 to August 1987.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that decision, the RO, among other things, denied 
entitlement to service connection for a bilateral hearing loss 
disability and for tinnitus.

In May 2010, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.  In August 2010, the Board remanded the claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In its August 2010 remand, the Board noted that there was an 
August 2006 VA audiological consultation note which indicated 
that hearing was primarily within normal range bilaterally, and 
word discrimination was good to fair bilaterally.  The 
audiologist also noted that there was variability in the 
responses and that some of the bone conduction scores were poorer 
than air conduction scores, which suggested the possibility of 
conservative responses.  However, the actual audiological 
evaluation report was not in the claims file, and the 
audiological consultation note indicated that, to see the scanned 
results, it was necessary to see the CPRS toolbar or vista 
imaging. 

The Board therefore instructed that the agency of original 
jurisdiction (AOJ) obtain a copy of the 2006 VA audiology report 
referred to in the August 2006 VA audiological consult note.  The 
Board also instructed that, if upon completion of this action the 
claims remained denied, the case should be returned to the Board 
after compliance with the requisite appellate procedures.

The RO/AMC obtained a copy of the August 2006 audiological 
evaluation report.  However, the Board's review of the claims 
file reflects that there is no supplemental statement of the case 
(SSOC) indicating that the RO/AMC considered this additional 
evidence.  38 C.F.R. § 19.31(c) (2010) provides that the AOJ will 
issue a SSOC if, pursuant to a remand by the Board, it develops 
the evidence or cures a procedural defect, unless either (1) the 
only purpose of the remand is to assemble records previously 
considered by the AOJ and properly discussed in a prior SOC or 
SSOC, or (2) the Board specifies in the remand that a SSOC is not 
required.  In this case, neither exception applies.  The RO 
developed the evidence by obtaining the August 2006 audiological 
evaluation report.  The Board's review of the claims file 
reflects that this evaluation report was not previously in the 
claims file or considered by the RO in the August 2008 SOC, the 
March 2009 SSOC, or the November 2009 SSOC.  Moreover, the Board 
did not specify in its August 2010 remand that a SSOC was not 
required; rather, it wrote that if the claims remained denied, 
the case should be returned to the Board "after compliance with 
the requisite appellate procedures."  Those requisite appellate 
procedure include issuance of a SSOC pursuant to 38 C.F.R. § 
19.31(c).  Consequently, another remand is required for review of 
the evidence developed, specifically, the August 2006 
audiological evaluation report, and, in the event that the denial 
of either claim is continued, issuance of a SSOC in compliance 
with the Board's August 2010 remand instructions and 38 C.F.R. § 
19.31(c).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the claims for service connection for a bilateral 
hearing loss disability and tinnitus are REMANDED for the 
following action:

1.  Review the August 2006 VA audiological 
evaluation report and readjudicate the 
claims for service connection for a 
bilateral hearing loss disability and 
tinnitus.

2.  If any benefits sought on appeal remain 
denied, furnish the Veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


